Citation Nr: 1027161	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation, 
also claimed as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for atherosclerotic heart 
disease, also claimed as secondary to PTSD.

3.  Entitlement to service connection for hypertension, also 
claimed as secondary to PTSD.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as secondary to PTSD.

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for erectile dysfunction, 
also claimed as secondary to PTSD and herbicide exposure.

7.  Entitlement to service connection for jock itch, also claimed 
as secondary to herbicide exposure.

8.  Entitlement to service connection for foot fungus, also 
claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 
1969, and served in Vietnam from March 27, 1969, to August 2, 
1969.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), 
which inter alia denied service connection for atrial 
fibrillation, atherosclerotic heart disease, hypertension, COPD, 
PTSD, erectile dysfunction, jock itch, and foot fungus.  The 
Veteran disagreed with such decision and subsequently perfected 
an appeal.   

The Board notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C.A. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
Era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 38 
U.S.C.A. § 1116, VA will issue regulations through notice and 
comment rule-making procedures to establish the new presumptions 
of service connection for those diseases.  Those regulations 
will take effect on that date that a final rule is published in 
the Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 2009, 
the Secretary of Veterans Affairs directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias based upon exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era.  As this appeal contains 
claims that may be affected by these new presumptions 
(entitlement to service connection for atrial fibrillation and 
atherosclerotic heart disease), the Board must stay action on 
these matters in accordance with the Secretary's stay.  Once the 
planned final regulations are published, the adjudication of any 
case or claim that has been stayed will be resumed.  

The issues of entitlement to service connection for PTSD, 
hypertension (also claimed as secondary to PTSD), COPD (also 
claimed as secondary to PTSD), and erectile dysfunction (also 
claimed as secondary to PTSD and herbicide exposure)
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) contain no 
complaints, treatment, and/or diagnoses of any skin disability of 
the groin area, to include jock itch; a current diagnosis of a 
skin disability of the groin area, to include jock itch, is not 
objectively demonstrated; and there is no objective evidence 
relating any skin disability of the groin area, to include jock 
itch, to his active service or any incident therein, to include 
herbicide exposure in-service.  

2.  The Veteran's STRs contain no complaints, treatment, and/or 
diagnoses of any skin disability of the feet, to include foot 
fungus; a current diagnosis of a skin disability of the feet, to 
include foot fungus, is not objectively demonstrated; and there 
is no objective evidence relating any skin disability of the 
feet, to include foot fungus, to his active service or any 
incident therein, to include herbicide exposure in-service.  


CONCLUSIONS OF LAW

1.  Jock Itch, to include as a result of herbicide exposure, was 
not incurred in or aggravated by service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).    

2.  Foot fungus, to include as a result of herbicide exposure, 
was not incurred in or aggravated by service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by August 2003, March 2005, 
May 2005, and August 2005 letters.  These letters fully addressed 
all three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claims; and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In a March 2006 notice letter, the RO also advised the Veteran as 
to how disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  While the March 
2006 letter was issued after the initial rating decision in 
September 2005, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing problem 
by readjudicating the appellant's claim following a compliant 
VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of 
the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the March 2006 notice 
letter was issued, the appellant's claims were readjudicated in 
the June 2006 Statement of the Case (SOC).  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with respect 
to his service connection claims for jock itch and foot fungus.  
However, in light of the uncontroverted facts, the Board finds 
that the evidence, which indicates that his STRs are negative for 
complaints, treatment, and/or diagnoses of any of the conditions; 
he was not diagnosed with any skin disabilities of the groin area 
or feet, to include jock itch or foot fungus; and he did not seek 
any treatment for any jock itch or foot fungus disability after 
service, an examination is unnecessary to decide this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 
38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
STRs, service personnel records, VA treatment records, private 
treatment records, Social Security Administration (SSA) records, 
and statements submitted by or on behalf of the Veteran.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection Claims

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 

The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In addition to general service connection claims, in service 
connection claims involving herbicide agent exposure as a result 
of service in Vietnam, any of the eleven diseases listed in 
38 C.F.R. § 3.309(e) may be presumed to have been incurred in-
service even if there is no evidence of the disease in service, 
provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 
C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307.  "Service in Vietnam" includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
208), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) 
(where the Court held that VA's requirement that a claimant must 
have been present within the land borders of Vietnam at some 
point in the course of duty in order to be entitled to the 
presumption of herbicide exposure and service connection 
constitutes a permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).     
	
In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis - Jock Itch and Foot Fungus Claims

The Veteran seeks service connection for a skin disability of the 
groin (jock itch) and foot fungus, which he maintains is a result 
of his active service, including exposure to herbicides in 
Vietnam.  As noted, the Veteran served in Vietnam from March 27, 
1969, to August 2, 1969.  The Veteran's DD-214 indicates that his 
military occupational specialty was a Herc missile crewman.

On review of the record, the Board finds that service connection 
for jock itch and foot fungus based on all theories of 
entitlement, presumptive and direct, including based on herbicide 
exposure, must fail.

Initially, the Board notes that review of the Veteran's STRs and 
post-service records, including VA treatment records, private 
treatment records, and SSA records, are negative for any 
diagnosis of a skin disability of the groin area, to include jock 
itch, or any skin disability of the feet, to include foot fungus.  
There is no current disability; thus, the first element of the 
service connection claims have not been satisfied.

Further, the Board notes that the Veteran's STRs are negative for 
complaints, treatment, and/or diagnoses of any skin disability of 
the groin area, to include jock itch, or any skin disability of 
the feet, to include foot fungus.    

Congress specifically limits entitlement for service-connected 
disease or injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim for service connection.  See Brammer, 
3 Vet. App. at 225.  Thus, in this case, without evidence of a 
current clinical diagnosis, direct service connection for jock 
itch and foot fungus must be denied.  Absent a finding of a 
current skin disability of the groin and/or feet that can be 
related to service, there is no basis to grant service 
connection.

With regard to the Veteran's claim that he should be entitled to 
service connection based on herbicide agent exposure in Vietnam, 
jock itch and foot fungus are not included in the eleven diseases 
listed; thus, 38 C.F.R. § 3.309(e) does not apply in this case, 
and the Veteran's claim for presumptive service connection based 
on exposure to a herbicide agent in Vietnam cannot be granted.  

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically groin or feet pain or any skin 
problems of these areas, after the Veteran's discharge from 
service to warrant service connection under such theory.  See 38 
C.F.R. § 3.303(b).  In this regard, as noted, review of the 
Veteran's post-service treatment records are negative for any 
complaints, treatment, and/or diagnoses of any skin disability of 
the groin area or feet, to include jock itch or foot fungus.  
Absent a finding of a current jock itch or foot fungus disability 
that can be related to service or continuity of symptomatology 
related to service, there is no basis to grant service 
connection.

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his jock itch and foot fungus are related to 
his military service, to include exposure to Agent Orange.  The 
Veteran is competent to report his symptomatology during service.  
However, such statements are not credible because, as discussed 
above, review of the evidence of record reveals that the Veteran 
does not have any current jock itch or foot fungus disabilities

The Board concludes that jock itch and foot fungus were not 
incurred in or aggravated by service.  The benefit-of-the-doubt 
doctrine has been considered; however, as the preponderance of 
the evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. 
App. at 54.     


ORDER

Entitlement to service connection for jock itch, also claimed as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for foot fungus, also claimed 
as secondary to herbicide exposure, is denied.


REMAND

The Veteran also seeks service connection for PTSD, which he 
maintains is related to his active duty service in Vietnam.  He 
also seeks service connection for hypertension, COPD, and 
erectile dysfunction, which he maintains are secondary to his 
PTSD disability.  The Veteran also claims that his erectile 
dysfunction disability is related to herbicide exposure.  
Although the Board regrets the delay, further development is 
necessary prior to analyzing the claims on the merits.  

A service connection claim requires medical evidence of a current 
disability, medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence linking 
the current disability to that in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In cases where PTSD is claimed, 
establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran seeks service connection for PTSD, which he 
attributes to constant enemy fire on his unit while he served in 
Chu Lai in Vietnam during the TET Offensive from February 1969 to 
June/July 1969.  See March 2005 "Information in Support of Claim 
for Service Connection for PTSD" Form; March 2005 "Statement in 
Support of Claim," VA Form 21-4138; July 2006 "Appeal to 
Board," VA Form 9.  Review of the Veteran's service personnel 
records indicate that his military occupational specialty was a 
Herc missile crewman from April 10, 1969 to August 2, 1969, and 
his unit of assignment in Vietnam was Battery A, 6th Battalion, 
56th Artillery.  

In an August 2005 VA Memorandum (Formal Finding of a Lack of 
Information Required to Verify Stressors), the RO determined that 
the Veteran's claimed stressors could not be verified due to lack 
of specificity, and required a specific incident occurring in Chu 
Lai, the date range narrowed to a 60 day time frame, and names of 
people involved, places, or a description of the stressful event.  
The RO did not attempt to verify the Veteran's claimed stressor.   
 
The Board finds that the Veteran has provided sufficient 
specificity to warrant further development as to his claimed 
stressor.  An effort should also be made to verify whether any of 
the Veteran's unit (Battery A, 6th Battalion, 56th Artillery) was 
subjected to enemy fire/attacks from April 10, 1969 to August 2, 
1969.  This effort should include, but is not necessarily limited 
to, obtaining any U.S. Army Battery A, 6th Battalion, 56th 
Artillery unit documents, to include operation reports, between 
April 1969 and August 1969 regarding attacks on the unit at this 
time.  VA must attempt to verify the stressor through appropriate 
channels.  VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  This duty 
includes obtaining pertinent service records identified by the 
Veteran or which would help substantiate his claim.  Id.    

In the event that one of the Veteran's claimed stressors is 
verified, the Veteran should then be provided with a psychiatric 
examination to determine whether he has PTSD that is linked to 
the verified stressor or stressors.

In addition, the Veteran's remaining claims, that of entitlement 
to service connection for hypertension, COPD, and erectile 
dysfunction, are found to be inextricably intertwined with the 
issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision cannot be rendered unless both issues have been 
considered).  Specifically, the Veteran claims that his 
hypertension and COPD disabilities are secondary to his PTSD 
disability.  Thus, action on the secondary service connection 
claims for hypertension and COPD are deferred pending resolution 
of the service connection claim for PTSD.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must attempt to verify 
whether the Veteran's unit (Battery A, 6th 
Battalion, 56th Artillery) was subjected to 
enemy fire or attacks in Chu Lai from April 
10, 1969 to August 2, 1969.  This effort 
should include, but is not necessarily 
limited to, obtaining any U.S. Army Battery 
A, 6th Battalion, 56th Artillery unit 
documents, to include operation reports, 
between April 1969 and August 1969 regarding 
attacks on the unit at this time. The unit 
of assignment and any statements from the 
Veteran detailing his claimed 1969 stressor 
should accompany the stressor verification 
effort.  

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA psychiatric 
examination with respect to the service 
connection claim for PTSD.  The claims file 
and a copy of this remand should be made 
available to the examiner for review.  The 
entire claims file must be reviewed by the 
examiner in conjunction with each 
examination and the report should state 
that such review has been accomplished.

The VA examiner should be made aware of 
the new amendment to 38 C.F.R. § 3.304 (f) 
(effective July 13, 2010), which indicates 
that:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of the veteran or 
others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

In light of above change in the law, the 
VA examiner should render an opinion as to 
whether the Veteran currently has any 
psychiatric disability, including PTSD.  
The VA examiner should render an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current psychiatric disability, 
including PTSD, is related to the 
Veteran's service or any incident in 
service.  If the Veteran is diagnosed with 
PTSD, the VA examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that PTSD is related to any 
verified stressor. 

The examiner should reconcile any opinion 
with the Veteran's STRs and post-service 
treatment records relevant to the 
Veteran's claim for PTSD, including the 
June 6, 2006 Addendum to the Mental Health 
Clinic Note from the Biloxi VAMC.  A 
complete rationale should be provided for 
any opinion.

3.  The AMC/RO should then readjudicate 
all issues, in light of all evidence of 
record and  38 C.F.R. § 3.304 (f) 
(effective July 13, 2010).  The Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
as to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


